Citation Nr: 9923887	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  99-01 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a temporary total evaluation for convalescence 
under the provisions of 38 C.F.R. § 4.30 (1998) following 
surgery rendered on June 23, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to a temporary total rating for convalescence.


FINDINGS OF FACT

1.  The evidence shows the veteran underwent surgery on June 
23, 1998 for treatment related to his service-connected 
chronic sinusitis; the veteran was released from the hospital 
on June 24, 1998.

2.  The evidence does not show that the veteran's surgery 
necessitated at least one month of convalescence, or resulted 
in severe postoperative residuals, the necessity of house 
confinement, or immobilization by cast of one or more major 
joints.


CONCLUSION OF LAW

The criteria for the assignment of a temporary total rating 
for convalescence have not been met.  38 C.F.R. § 4.30 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The facts of this case are not in substantial dispute.

The record reflects that the veteran was originally granted 
service connection for chronic sinusitis in 1976, then 
evaluated as 30 percent disabling.  In May 1981, the RO 
granted an increased evaluation of 50 percent, the maximum 
disability rating available under the applicable rating 
criteria.  In August 1983, the RO also granted service 
connection for complete loss of sense of smell and complete 
loss of sense of taste, and assigned separate disability 
evaluations of 10 percent for each.

Since 1976, the medical and other evidence of record reflects 
that the veteran has suffered from severe chronic sinusitis, 
requiring surgery on at least 29 separate occasions to 
alleviate his symptoms.  The record also reflects that on 
each of these occasions, the veteran was granted a temporary 
100 percent evaluation for convalescence under 38 C.F.R. 
§ 4.30. 

On June 23, 1998, the veteran again underwent surgery related 
to his chronic sinusitis.  Specifically, he underwent a 
bilateral nasal polypectomy, a bilateral endoscopic 
antrostomy, and a bilateral endoscopic ethmoidectomy.  
Preoperative and postoperative diagnoses were both noted to 
be pansinusitis and nasal polyposis.  In the report of 
operation dated in June 1998, the veteran's treating 
physician, Dr. D.M., indicated that the veteran tolerated the 
procedure well and left the operating room in satisfactory 
condition.

In a July 1998 letter, Dr. D.M. wrote that the veteran was 
sent home the day after his surgery.  He indicated that the 
veteran was seen postoperatively on July 1, 1998 and was 
advised that he could return to work on July 3, 1998.

In October 1998, the RO denied the veteran's claim of 
entitlement to a temporary total rating for convalescence.  
In his December 1998 substantive appeal, the veteran 
contended that the RO did not take into account his entire 
medical history, including prior RO and Board decisions 
granting temporary total ratings for convalescence.  
Specifically, the veteran contended that on 29 prior 
occasions VA has granted temporary total ratings based on 
similar evidence to that submitted by the veteran in his 
current claim.  He explained that he has previously undergone 
similar surgeries which required virtually identical periods 
of hospital stay and convalescence, and that based on this 
evidence, the VA granted a temporary 100 percent rating in 
each of the 29 instances in which he filed a claim.  The 
veteran noted that his claims were usually granted by the RO, 
except in 1987, when the RO denied his claim and he appealed 
to the Board.  In that instance, the Board granted his claim 
on appeal.  In fact, the veteran noted that the Board granted 
his appeal at that time on the basis that the facts 
underlying his claim were virtually identical to the 
situations in which he had been granted temporary total 
ratings in the past.

In June 1999, the veteran was provided with a hearing before 
the undersigned.  The veteran testified as to his extensive 
history of severe chronic sinusitis and the 29 surgeries he 
has undergone as a result.  The veteran further testified 
that after his most recent surgery, he was in a great deal of 
pain and was given a supply of 20 to 30 days worth of 
antibiotics.  He indicated that the pain usually lasts for a 
long period of time and that he usually has to wait a period 
of two months before he starts to experience the full 
benefits of his surgery.  The veteran also testified at the 
time of his June 1998 surgery he was not employed, having 
left his former job as a police officer and having not yet 
started his new job as a taxidermist.

Relevant Law and Regulations

Under 38 C.F.R. § 4.30, a total disability rating (100 
percent) will be assigned when it is established by report at 
hospital discharge or outpatient release that entitlement is 
warranted under this section effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  
Total ratings under 38 C.F.R. § 4.30 will be warranted under 
this section for: (1) surgery (including outpatient surgery 
after March 1, 1989) necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight 
bearing prohibited); (3) immobilization by cast, without 
surgery, of one major joint or more.

The Board has the responsibility of assessing the evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. It is the Board's 
responsibility to weigh the evidence. 

Analysis

The veteran essentially contends that a temporary total 
evaluation is warranted under the provisions of 38 C.F.R. § 
4.30 in conjunction with surgery rendered on June 23, 1998.  
He has pointed to numerous previous instances in which a 
temporary total disability rating was granted under virtually 
identical circumstances.

As noted, the evidence shows that the veteran was discharged 
from the hospital on June 24, 1998, reportedly having 
tolerated his surgery well and having left the operating room 
the day before in satisfactory condition.  The veteran was 
seen for a follow-up appointment the following week and was 
told that he could return to work by July 3, 1998.  There is 
no evidence of any additional restrictive recommendations 
being made.  Further, the record is absent any medical 
evidence indicating that a post-surgical convalescence period 
of up to one-month was required.

The veteran has testified that he often experiences a great 
deal of pain for some period of time after surgery and that 
although he has often returned to work within a few days 
following surgery in the past, this was done out of necessity 
and not because he felt he was truly able to work.  The Board 
acknowledges and has no reason whatsoever to doubt the 
veteran's contentions that he experiences a great deal of 
pain after surgery.  However, applicable regulations require 
that post surgical convalescence of at least one month is 
necessary in order to warrant a grant of a temporary total 
rating.  In this case, there is no medical evidence of record 
demonstrating that the veteran required a one-month post 
surgical convalescence following his surgery.  In fact, the 
only medical evidence of record regarding the veteran's post-
surgical condition is the opinion letter of the veteran's own 
private physician, who indicated that he advised the veteran 
that he could return to work by July 3, 1998, less than two 
weeks after the surgery.

Further, there is no medical evidence of severe postoperative 
residuals, immobilization by cast of one or more major 
joints, house confinement, or any of the other post surgical 
findings which are required for the assignment of a temporary 
total rating.  

The Board is of course aware that similar claims have been 
granted on many occasions in the past.  It is clear that the 
veteran might naturally have an expectation that his present 
claim would be granted as well.  However, regardless of past 
decisions reached by the RO and even the Board itself, the 
Board must look solely to the law regarding temporary total 
evaluations as it applies to the facts underlying the 
veteran's present claim.  

The Board observes that it appears that to some extent the 
veteran is raising what amounts to a theory of relief couched 
in equity, that is, that VA granted the benefit sought in 
similar situations in the past and is essentially estopped 
from denying such benefits now.  The Board, however, is bound 
by the law in such matters; it cannot consider the principles 
of equity and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (the payment of monetary 
benefits must be authorized by statute); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board further observes that 
"no equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990).  

Additionally, although the Board itself may have granted a 
similar claim in the past, the Board notes that its decisions 
are nonprecedential in nature and each case is decided on the 
basis of the individual facts of the case in light of the 
applicable procedure and substantive law.  See 38 C.F.R. § 
20.1303 (1998).  

The only medical opinion of record in this claim regarding 
the veteran's condition following his June 1998 surgery is 
the letter from his own private physician who indicated that 
the veteran was capable of returning to work within two weeks 
of surgery.  Regardless of how either the RO or the Board 
itself may have interpreted similar facts in the past, the 
Board finds that in the case at hand, the medical evidence 
does not show that the veteran required a period of at least 
one-month convalescence following his surgery.

The Board acknowledges that the veteran has suffered from 
such severe sinusitis that he has required over 29 surgeries 
to alleviate related symptoms.  As noted above, he is 
compensated at the 50 percent level for his sinusitis, so the 
severe level of his chronic sinus disability is recognized by 
VA.  

In summary, for the above-stated reasons and bases the Board 
finds that preponderance of the evidence shows that the 
veteran did not require a period of post-surgical 
convalescence of at least one month.  The only competent 
medical evidence of record indicates that the veteran was 
capable of returning to work within two weeks of his surgery, 
the Board finds that the preponderance of the evidence is 
against the assignment of a temporary total rating for 
convalescence.  Thus, the criteria for the assignment of a 
temporary total rating for convalescence has not been met and 
the claim is denied.  38 C.F.R. § 4.30.

ORDER

Entitlement to the assignment of a total rating for 
convalescence following surgery rendered on June 23, 1998 is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

